﻿I wish first of all to offer you, Mr. President, my warm congratulations on your election to your high office. You are guiding the foreign policy of a country with which we have close, friendly relations. We are partners with Malta in developing security and co-operation in Europe. With you as its President this session of the General Assembly is in good hands.
I wish as well to express my thanks to your predecessor, Ambassador Joseph Garba, for the way in which he conducted his presidency.
Our special thanks and appreciation go to the Secretary-General. We are determined to continue to support his courageous and far-sighted initiatives. You, Mr. Secretary-General, have opened up new ways in which the United Nations can successfully perform its peace keeping role. 
I take great pleasure in the fact that Liechtenstein, a neighbour with whom we have a close relationship, has become the youngest member of this family of nations.
I extend a cordial welcome in this Assembly to the representative of Namibia, a country with which we are closely associated by virtue of our history, our friendship and our joint efforts to secure its independence.
We warmly congratulate our friends the people of Yemen on having achieved unity. We sincerely hope that the Korean nation, too, will soon be able to overcome its division.
I welcome the statement of fundamental significance made by my Italian colleague, Mr. De Michelis, on behalf of the European Community. We spoke in our name as well.
Over the past year the situation in Europe, and with it the situation in Germany, has undergone fundamental change. Never has it been more obvious how closely Germany's fate is linked with that of Europe. The unity of Germany is a step towards the unity of Europe. The third of October 1990 will be the day of German unity. Xo us Germans, this will be a day of rejoicing, gratitude and reflection. Our long-cherished desire to unite in peace and freedom will be fulfilled. This is a source of great pleasure for us. The world is following the unification of Germany with good will, sympathy and friendship. For this we are deeply grateful.
In this historic phase, the Germans are filled with a sense of history and responsibility; they are not being carried away with nationalistic exuberance. We will not forget the endless suffering that was brought upon the nations of Europe and the world in the name of Germany. We commemorate all the victims of war and tyranny. We recall, especially, the untold suffering inflicted upon the Jewish people. We are aware of our responsibility and we accept it. To the General Assembly of the United Nations I address this message: We Germans are united in the determination that none of this must ever be allowed to happen again.
Our nation will live united again in one democratic State. That State, our common State, will be founded on respect for inalienable human rights. Only peace will emanate from German soil. For all time, the principles enshrined in our Constitution, human rights and human dignity, democracy and the rule of law, social justice and respect for creation, peace and good-neighbourly relations will govern our thoughts and our actions.
As an equal partner in a united Europe, we are resolved to serve world peace. This commitment, which is embodied in the preamble to our Basic Law, determines our policy. It is a rejection of power politics; it implies a policy based on responsibility.
Ever since it joined the United Nations, the Federal Republic of Germany has demanded in this world forum the unification of our indivisible nation. Every year since 1974, I myself have declared in the General Assembly our determination to work for a state of peace in Europe in which the German nation would recover its unity in free self-determination.
On every such occasion, I also had in mind the Germans living in the region I personally come from, the German Democratic Republic. I knew they longed for German unity just as much as we in the Federal Republic of Germany, but they were not able to express their feelings and views here in this Assembly of the United Nations. Now, however, they have demonstrated their commitment to freedom and unity. Together with the, we now rejoice in German unity. We know that it will bring unity for Europe, too. So today, united in heart and in will, we greet the nations of the world. 
This occasion fills me with deep gratitude, gratitude which I also extend to my colleagues James Baker, Roland Dumas, Douglas Herd and Eduard Shevardnadse who, especially in recent months, have done so much to help us achieve this objective.
The recollection of last year's session of the General Assembly indicates the problems we had to solve. At that time, we were still involved in laborious negotiations to open the door to freedom for the thousands of Germans confined in our embassy in Prague.
My thanks goes out also to the courageous Hungarian people, who were the first to lift the iron curtain.
We Germans realised all along that only peace and the ending of Europe's division could lead to the unification of our country. We seized the opportunities for co-operation. We renounced the use or threat of force and have kept that pledge. We banked on the peace-inspiring strength of human rights and fundamental freedoms. We established a political order based on freedom in the Federal Republic of Germany.
With the support of our friends and partners, we regained the confidence of the nations of the world, and thus established one of the foundations for German unity. Milestones along the road are the Federal Republic's membership in the Council of Europe, the Western Alliance and the European Community. By taking these steps, we returned to the community of democracies.
Through the treaties of Moscow and Warsaw and the treaty with Czechoslovakia, the foundations were laid for a new relationship with our Eastern neighbours. And the basic treaty with the German Democratic Republic created a modus vivendi between the two German States for the time the nation remained divided. 
That German treaty policy also opened the way to the Helsinki Final Act. The momentum of the process of the Committee on Security and Co-operation in Europe and the radical reforms in the Soviet Union under the leadership of Mikhail Gorbachev ultimately made it possible to end Europe's and hence Germany's division.
The peoples of Central and Eastern Europe chose the path of peaceful revolution leading to freedom and democracy. Each of their decisions was a decision in favour of Europe. Through their peaceful revolution the Germans now uniting with us have demonstrated to the whole world their belief in freedom, in unity and democracy, and hence in Europe.
We thank our friends and allies in the West. They have stood by our side in good and in difficult times. To the American people in particular I wish to says we shall never forget the airlift to Berlin.
On the eve of German unification we convey our thanks to President Bush, President Mitterrand and Prime Minister Thatcher for their support, their statesmanly far-sightedness and their understanding of our nation's longing for unity.
We thank our friends in the European Community headed by the President of the Commission, Jacques Delors, and we thank our friends all over the world.
We are grateful to President Gorbachev. His courageous policy has opened Europe's way to a new future and given Germany the chance to recover its unity in freedom. This also means a great deal for the future of German-Soviet relations.
We Germans want nothing other than to live in freedom and democracy, in unity and peace with all our neighbours. In the Treaty on the Final Settlement with respect to Germany, which we signed in Moscow on 12 September, with France, the Soviet Union, the United States of America and the United Kingdom, we Germans reaffirmed the united Germany's responsibility for peace.
With our policy we aim to set a good example. We reaffirm our renunciation of the manufacture of, possession of and control over nuclear, biological and chemical weapons. We renew our commitment to the rights and obligations arising from the Treaty on the Non-Proliferation of Nuclear weapons. Our decision to reduce the personnel strength of the armed forces of the united Germany to 370,000 is a significant German contribution to extensive disarmament in Europe.
The united Germany has no territorial claims whatsoever against other States and will not assert any in the future. The inviolability of national borders is s corner-stone of Europe's peaceful order. The united Germany will confirm the existing German-Polish border in a treaty that is binding under international law. Our relationship with Poland is a special manifestation of our European calling. We therefore intend to establish in an additional, comprehensive treaty the basis for a new chapter of good-neighbourly relations between Germans and Poles. Germany recognises and accepts its responsibility to help build a better future for Europe. We want, not a German Europe, but a European Germany.
We belong to the European Community. On 1 January 1993 the common European internal market will have been completed. It will be an open market and thus generate fresh impulses for the world economy.
We want the European Community to be an economic and monetary union and a political union. As the European Community's identity grows on the way to European union, we do not want the Atlantic to grow wider. A transatlantic declaration by the European Community and the North American democracies will add a new quality to our community based on common values and a common fate. 
The more quickly we achieve, European union the more we foster the unification of the whole of Europe. On the path to European union the European Community is already becoming increasingly attractive to the whole of Europe. The nucleus of this unique link between the European democracies is the close Franco-German friendship. We pledge ourselves to that friendship as one of the permanent foundations of all German foreign policy. On 3 October 1990 all Germans will be bound up in the European Community and in the Franco-German friendship. The sovereign, democratic and free Germany will be committed to unity, stability and progress is the whole of Europe.
The united Germany will carry greater weight. With it we shall not strive for more power but shall be conscious of the greater responsibility such additional weight implies. We shall accept this responsibility in Europe and around the world. We shall place our weight on Europe's scales in such a way that it will benefit all nations on our continent and hence the whole of mankind. In this way we shall help Europe meet its responsibility is shaping the emerging new world order. Our conduct will bear out all those who confidently support the process of German unification.
A new concept of the coexistence of nations is taking shape. It is based on the awareness of the global challenges and of global interdependence. It takes into account the world's responsibility for future generations. It is the concept of equal rights for large and small nations, of limiting national powers through the transfer of sovereign rights to community institutions, of the interlocking of economic interests, of regional solidarity and interdependence. This concept and not yesterday's policy based on hegemonic aspirations and equilibrium is the model for stability and prosperity in the Europe and in the world of tomorrow. 
We Germans are contributing our regained sovereignty to that concept. To Europe this means that the ideological causes of tensions must not be supplanted by now ones resulting from different standards of living. How that the wall has come down and the iron curtain has been lifted we do not want new divisions to take their place, divisions arising from poverty, social injustice or the disparate treatment of nature. 
The whole continent must be committed to parliamentary democracy, respect for human rights, the principles of social market economy; social justice, protection of the natural sources of life and the peaceful coexistence of nations. Only in this way can the one Europe emerge.
Over 40 years of division have left scars in Germany and Europe; the healing of those scars will require great political and economic efforts.
We regard our contribution to the reconstruction of Europe as an Investment in the future of our own nation as well as in that of Europe. In this we perceive our European calling - the European calling of us Germane. The unification of Germany will not cause us to forget the aim of unifying the whole of Europe.
Our aim is a Europe based on solidarity and partnership which will fulfil the expectations of all European peoples. Solidarity and partnership must prevail, not rivalry and hegemony. The establishment of a Bound political, economic, social and ecological framework for the process of transformation in Central and Eastern Europe is the main objective of a stability-oriented European policy in which the military factors increasingly lose their significance.
Our economic and political weight and our position at the centre of Europe place a special responsibility on us Germans in this respect and we are facing up to this responsibility.
In this connection we have always been aware that the Soviet Union belongs to Europe. Without the Soviet Union there can be no united Europe.
With the German-Soviet Treaty on Good-Neighbourly Relations, Partnership and Co-operation, which was initialled in Moscow recently, the two countries intend to shape their future together. We want to be able to trust one another in every respect. The Treaty affords the basis for this. 
Other members of the European Community also arm negotiating co-operation agreements with the Soviet Union. Through such close co-operation with the members of the European Community, the Soviet Union is tying its future to that of Europe.
The international economic and financial institutions will also have to take this new development into account. Mew thinking is called for everywhere.
We are also seeking close co-operation with all our neighbours in Central and South-eastern Europe, with which we have many traditions and interests in common.
The ending of the East-West confrontation und the development of a new relationship between the member States of the two alliances open the way for a new system of co-operation in Europe in the field of security as well. The changing North Atlantic defence alliance and the European Community, to which the united Germany too will belong, as well as the Conference on Security and Co-operation in Europe (CSCE) will be pillars of this new system. They will be pillars of a new development in which military security will be complemented by a broader and more solid foundation for co-operation aimed at safeguarding peace. The members of both alliances no longer regard each other as adversaries, nor as a threat.
Fifteen years ago the 35 signatories of the CSCE Helsinki Final Act pledged themselves to freedom, democracy and respect for human rights. Developments since then have borne out that bold decision of 1975. The summit conference due to be held in Paris on 19 November will raise the CSCE process to a new level and create the first common institutions of the new, the one, Europe.
Regular meetings of Heads of State and Government and of Foreign Ministers, а centre for conflict prevention and a secretariat will provide the first, solid foundations for a lasting peaceful order throughout Europe based on co-operation. 
A new grand perspective is opening up for Europe. As a country situated in the heart of Europe, the united Germany aware of its pan-European responsibility will do anything possible to ensure that this perspective becomes a reality for all Europeans.  
The CSCE in Europe is developing, step by step, with our active participation, into a system of European co-operation, security and stability. The North American democracies are involved in this process as natural and important partners. The fact that the CSCE Conference of Foreign Ministers is to place here, on American soil, nest week is of symbolic importance.
Disarmament and the creation of co-operative security remain the key to the common European house. The disarmament negotiations must keep pace with the dynamic political developments. The pending conclusion of the Vienna negotiations on conventional disarmament will have to be followed as soon as possible by negotiations aimed at eliminating short-range nuclear missiles. Further steps to reduce forces are necessary. We urge the overdue conclusion of a convention providing for a global ban on chemical weapons. These barbaric swans of destruction must be eliminated worldwide. By reducing their nuclear weapons, the super-Powers are meeting their obligations to mankind. The universal validity of the non-proliferation Treaty must be assured for the sake of man's survival. Co-ordinated international efforts are needed to prevent the dissemination of delivery systems for nuclear, biological and chemical weapons.
But disarmament measures do not automatically remove armament factories. Economic expediency must never be accepted as justification for the manufacture of weapons which threaten peace in other parts of the world. The third world must no longer be the market for armaments which disarmament agreements in Europe have made redundant. Consequently, further disarmament agreements should bind contracting parties to use surplus capacities for peaceful purposes.
For years, we have been calling for greater transparency with regard to exports of weapons. Now this matter is acquiring greater urgency and receiving support. I welcome Foreign Minister Shevardnadze's initiative in this respect, the compulsory registration of arm exports with the United Nations should he introduced immediately and all violations of this requirement should be severely punished.
The conversion of armaments factories to the production of civilian goods is a global task in the cause of peace. We are prepared to co-operate with any nation in this new and important field of international security.
We observe the signs of a new age not only in Europe but also in the efforts to solve regional conflicts - from Central America to Afghanistan, from Cambodia to Korea. In the Middle East, the right of self-determination of the Palestinian people has to be reconciled with Israel's right to exist and its security. In the Republic of South Africa the aim is to overcome inhuman apartheid. We hop· the dialogue between the representatives of the black Majority and those of the white minority with the aim of completely removing apartheid, will quickly prove successful.
We condemn Iraq's aggression against its Arab and Islamic neighbour against a Member of the United Nations Kuwait. The community of nations cannot tolerate the invasion and annexation of a country. The human rights of innocent people of all nations have been violated. There is no justification and no excuse for such conduct. Aggression must be treated as aggression, blackmail as blackmail, and the volatile of human rights must be treated as the violation of human rights if the world's sense of right and wrong is not to be injured.
As always, it is the poorest of all who suffer most as a result of this kind of conflict. Oil prices are rising. Those first to feel the effects are the developing countries which have no sources of energy. Years of hard work are being undone. Never before in its history has the United Nations taken such a united and determined stand against an aggressor. Never before has an aggressor had less chance of splitting an international community acting as one.
Time does not work for Saddam Hussein. Only the three routes charted by the Security Council will lead Iraq out of its self-imposed isolation: the complete and unconditional withdrawal from Kuwait; the restoration of that country's full sovereignty; and the immediate release of all hostages. The refusal of the Iraqi leadership to meet these demands is a challenge to the whole community of nations. We give our unqualified support to the implementation of these resolutions of the United Nations. Aggression cannot be, must never be, rewarded. 
The determination and joint action of the Members of the United Nations can mark the beginning of a new peace-keeping role for the world Organisation. All Members must recognise and live up to their responsibility. No desire peace for the nations of that region, and we desire the unity of the Arab world, which has been destroyed by Iraq's aggression.
The opportunities for developing a new world order lie in solidarity and joint action. They must be taken. The family of nations acted wisely when, after the terrible experience of two world wars, it placed the responsibility for safeguarding world peace in the hands of the United Nations. There is a good chance now - as there never was in the past - of the noble aims enshrined in the United Nations Charter being comprehensively achieved. The ending of the East-West conflict has helped make this possible. Ideological barriers are falling. The settlement of conflicts by military means is becoming increasingly outlawed. Rule of law is acquiring greater significance.
And thus attention focuses on the Organisation whose task it is to resolve differences among nations by peaceful means. This is the historic hour of the United Nations. The peace-keeping potential of the Charter must be fully exhausted. The community of nations must throw its whole weight behind the Secretary-General's efforts to maintain world peace.
The termination of the East-West conflict will release considerable material, spiritual and political energies with which to overcome the global challenges confronting us; the elimination of famine, poverty and underdevelopment in the third world; the overcoming of the debt problem; and the protection of the natural sources of life. 
The United Nations can now  at long last, play its proper role in shaping an interdependent world, a world which must be governed by a sense of mutual responsibility rather than by power politics. We all know that the challenges facing mankind as a whole no longer leave any country free from responsibility. The one world in which we have been placed requires new, joint efforts on the part of East and Nest, North and South, new systems of co-operation and of securing peace, both global and regional. A single State, however great and powerful it may be, is in ever-increasing areas incapable of coping with those challenges alone. The one world calls for joint action, globally and regionally, on account of its vulnerability, which is assuming threatening proportions, but also on account of the many unused opportunities for its development. Interdependence and co-operation are the factors governing the now age we are entering. A new ethical standard is required for the on· world. It must b· a standard of shared responsibility for the world as a whole, for the common environment, and for our common posterity.
Thus a new community of mutual responsibility should emerge as the basis of a new world order - a global order embracing the diversity of nations, their cultures, traditions and religions; an order in which all retain their identity in mutual respect and in which all can live together, reconciled with each other, a global order of peace and co-operation, of freedom and human rights, demands, above all, social justice. True peace exists only where all human rights are respected.
The two United Nations Covenants protecting political as well as economic and social rights must be viewed together. Nowhere must they be simply empty postulations; their practical application to all is needed. A decent human existence also presupposes an unharmed environment. It presupposes the preservation of man's natural sources of life. The safeguarding of global peace demands sot only the ending of man's war against man but also the ending of economic exploitation. It also demands the ending of man's war against nature. There should be a third United Nations human rights covenant to protect the natural sources of life.
The task of the United Nations in this decade is to develop the international legal system further in order to ensure mankind's survival. Never before has it been more important to contemplate the consequences for posterity of the political, security, economic, technological and environmental decisions we take today. However before has a generation's responsibility for the future been greater. But never before have there been such opportunities for new thinking and new action, we Germans intend to devote our talents, our experience and our economic resources to the common effort to accomplish this huge task.
The reorganisation of industry in the new federal states which are about to become a part of our country and our assistance for the reforms being undertaken in Central and Eastern Europe confront us with huge problems. None the less, we shall make even greater efforts to meet our responsibility towards the third-world countries. Our contribution to their development through the transfer of know-how, technology and capital will increase, not decrease. 
Solidarity with Central and Eastern Europe does not imply that we are turning away from the third world. The group of countries capable of using and willing to use their material resources to create a better world will on the whole grow larger.
The economic reforms in Central and Eastern Europe, including the Soviet Union, will not only open up new opportunities for the countries concerned but third world nations too, will derive benefit from the larger markets, from the more intensive international division of labour and from the more efficient use of scarce natural resources. In this way German and European unification will produce its peace dividend for all regions of the world.
New thinking and new action are possible only if all concerned recognize their own mistakes. Only then will North and South find solutions to the problems of the future. Only thus shall we all be able to meet our special responsibility in the quest for a global civilization capable of survival.
The development of a market- and ecologically-oriented civilization which is both pluralistic and yet collective and capable of coping with the problems of tomorrow is the real challenge at the end of this century. Economic freedom must not become self-destructive. Technological advancement has made it possible for us to give the world a more humane countenance. But if we fail we shall destroy the sources of life not only for ourselves but for future generations. A strategy for ensuring mankind's survival must assume the place in our thoughts and in our actions which has up to now been reserved for the preservation of national interests, often enough through power politics and the weight of our arms policy.
This above all else is the global conversion of thought and action which we must all achieve both as States and as individuals. We must together embark on solutions which will open up to a world population numbering over 6 billion at the end of this millennium a tangible common perspective for life in decent human conditions. A number of important conferences lie ahead. They must be used for this purpose.
The report submitted by the South Commission chaired by Julius Nyerere shows that a new language has been found a language in which "own" mistakes too are admitted. This report shows that the third world is meeting its responsibility in the one world and for the one world. The industrial countries must respond to this signal. New thinking and new action is called for on both sides. The opportunities for a new beginning in the dialogue between North and South based on fairness and partnership and with each side prepared to learn from the other have never been better than at this moment.
The termination of the East-West confrontation has freed that dialogue from ideological ballast. This makes it easier to concentrate on the real problems of development. An open dialogue between North and South is the major political task of the present time. We must face up to this task and we must do so now.
The indebtedness of the developing countries and its paralysing effects on economic growth and development continue to increase. According to International Monetary Fund (IMF) estimates it will rise by 7 per cent to over $1.3 trillion by the end of 1991. Despite progress with the implementation of the extended debt strategy, no breakthrough has been achieved. On the contrary: in view of higher oil prices and interest rates, prospects for the debtor countries have clearly deteriorated. The international financial organizations must do even more to meet their responsibility for development in the third world.
The Uruguay Round must end successfully, especially for the sake of the developing countries. Their growing integration into the world economy must also be reflected in the shaping of general economic conditions. The greatest development resource is the people in the developing countries themselves. These people must be given a hope must be given prospects for the future, for themselves and for their children. The World Summit for Children this coming weekend will provide important stimulus.
The key problem in terms of global ecology is the rapid growth of the world population. Only by means of a global equalisation of burdens in which national economic policies set new priorities in order to level off the extreme disparities in living conditions will it be possible to change general social, economic and cultural conditions in the third world to such an extent that large families will no longer need children as a means of supplementing the family income or as old-age insurance.
Family planning schemes alone will not have any lasting effect on birth rates. They must be complemented by measures to ensure basic economic and social security, gradually to rectify the unjust distribution of income and to improve educational opportunities in many countries.
No one can want the excessive consumption rates for commodities and energy to continue to increase in the industrial countries, or that this trend should be continued by over 6 billion people at the end of this decade. That would spell ecological disaster. All of us in the industrial countries must change our way of life. Governments can help by offering market incentives, by regulation and by redistributing tax burdens. The environment-friendly use of resources and the recycling of materials must be made worthwhile for companies, but not the squandering of energy and other resources.
Another key problem is the changing of the world climate through the greenhouse effect and the depletion of the ozone layer. Bach of the Earth's many environmental problems will be exacerbated if these two central problems are not solved. Air pollution, the extinction of species and erosion, will increase dramatically and reduce the chances of survival of future generations.
The Federal Republic of Germany, being a signatory of the Hague Declaration of the spring of 1989, regards the decisions taken at the Paris economic summit in July 1989 as the political basis for an international convention to protect the Earth's atmosphere. That convention should be signed as a framework agreement at the world Conference on Environment and Development to be held in Brazil in 1992. Supportive measures under the aegis of the United Nations are indispensable if changes in present energy policies are to reduce emissions of carbon dioxide and trace gases.
The good-example policy as regards environmental protection will be continued after the unification of the two German States. A policy for safeguarding the environment is also a policy for safeguarding world peace. Responsibility for protecting mankind's natural and cultural heritage is one of the classic responsibilities of the United Nations as it seeks to maintain world peace. This was impressively confirmed by the World Charter for Nature which the General Assembly adopted in October 1982.
We all have the choice of either definitively and irrevocably destroying the Earth within a few decades or adopting a responsible attitude and beginning to use nature's resources and energy sensibly on the basis of partnership and in a genuinely environment-friendly manner. 
This means that we must first soberly take stock of the situation, taking into account the consequences for the environment of aberrations ranging from energy wasting to the present climatically damaging exploitation of tropical rain forests to name only two of the many global ecological problems. But it implies, above all, admitting our omissions, our thoughtlessness, and our deliberate blindness to approaching disasters. Let us be serious about the principle of responsibility.
We all realise that we are confronted by global challenges that affect everyone’s survival. The safeguarding of peace, economic development, social justice, disarmament and the protection of life's natural resources are those global challenges. The task of coping with them requires all our energies, ideas and efforts.
The division of my country and of Europe and the East-West confrontation have been a heavy burden on us all. Ideological confrontation, power politics and the striving for superiority over others forced us all into an anus race. They divided Europe and the world. All this has tied up considerable energy. That energy is now being released. We can use it together in Meeting our global responsibility for a peace-keeping task on a scale unprecedented in the history of mankind, that is, for the one world.
On the eve of its unification Germany declares to the family of nations: Ho shall meet our responsibility in Europe and in the world; we shall meet our responsibility for Europe and for the world.
When on the night of 2-3 October 1990, we Germans unite, our mood will be one of gratitude and joy, of reflection and responsibility. It will unite us with the hopes, wishes and objectives of the nations of Europe and of the world. The united Germany will render its contribution to peace and to freedom in Europe and throughout the whole world. 
